

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.1


EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (“Agreement”) is made effective February 6, 2009,
between Trycera Financial, Inc., a corporation formed under the laws of the
State of Nevada with its principal place of business at 1656 Reunion Avenue,
Suite 250, South Jordan, UT 84095 (“TRYCERA”), and Ray A. Smith (“the
Employee”).


WHEREAS, TRYCERA desires to engage the services of the Employee as Chief
Executive Officer, and the Employee is willing to render such services to
TRYCERA in consideration of the terms and conditions agreed to by the parties;
and


WHEREAS, the Board of Directors of TRYCERA (the “Board”) has approved the
employment of the Employee on the terms and conditions set forth in this on
Agreement;


NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, TRYCERA agrees to employ
the Employee, and the Employee agrees to perform services for TRYCERA as an
employee, upon the terms and conditions set forth herein.


1.
TERM.


The initial term of this Agreement shall be for a period of one (1) year and
shall end on or be renewable in additional one (1) year increments, unless it is
terminated earlier as provided herein.  Beginning on that date, and on each
anniversary thereafter, unless it is terminated earlier as provided herein or
TRYCERA delivers written notice to the Employee of its intention not to extend
the Agreement at least ninety (90) days before such anniversary date, the term
of this Agreement shall automatically be extended for one additional year.  The
restrictive covenants in Sections 9, 10, and 12 hereof shall survive the
termination of this Agreement.


2.
TITLE AND DUTIES.


The Employee shall be employed as Chief Executive Officer.  The Board shall
appoint the Employee as an executive officer of TRYCERA.  The Employee shall
perform such services consistent with his position as might be assigned to him
from time to time and are consistent with the bylaws of TRYCERA.  The Board and
Employee shall have such responsibilities and authority as is commensurate with
such offices and as may be prescribed by the Board and bylaws of TRYCERA.  The
Board shall have the right to review and change the responsibilities of Employee
from time to time as it may deem necessary or appropriate, provided, however,
that such responsibilities shall be consistent with the employee’s position, or
skills and ability as the Chief Executive Officer.  The effective date of this
Agreement shall be the day and year first above written (the “Effective Date”).


3.
LOCATION.


The Employee’s place of employment shall be the offices of TRYCERA described
above, or at such other location as mutually agreed between Employee and the
Board.


4.
EXTENT OF SERVICES.


a.
DUTY TO PERFORM SERVICES.


The Employee agrees to devote not less than (50) hours per week to the
performance of his duties under this Agreement for TRYCERA and any corporation
controlled by TRYCERA now or during the term of this Agreement.  Notwithstanding
the foregoing, the Employee may engage in outside business ventures so long as
such ventures are not engaged in business reasonably similar to, or which may
reasonably compete with, the business of TRYCERA, unless a joint venture
agreement has been signed with TRYCERA for outside ventures.  Nothing contained
herein shall prevent the Employee from managing his own personal investments and
affairs, including, but not limited to, investing his assets in the securities
of publicly traded companies; provided, however, that the Employee’s activities
do not constitute a conflict of interest, violate securities laws, or otherwise
interfere with the performance of his duties and responsibilities as described
herein.  The Employee agrees to adhere to TRYCERA’s published policies and
procedures, as adopted from time to time, affecting directors, officers,
employees, and agents and shall use his best efforts to promote TRYCERA’s
interest, reputation, business, and welfare.


 

     
/s/ RNV
 
/s/ RAS
Trycera Initials
 
Employee Initials





 
[Missing Graphic Reference]
 

 
 

--------------------------------------------------------------------------------

 

b.
CORPORATE OPPORTUNITIES.


The Employee agrees that he will not take personal advantage of any TRYCERA
business opportunities that arise during his employment with TRYCERA and that
might be of benefit to TRYCERA.  All material facts regarding such opportunities
must be promptly reported to the Board for consideration by TRYCERA.


5.
COMPENSATION AND BENEFITS.


a.
BASE SALARY.


The Employee’s monthly salary shall be Ten Thousand Dollars ($10,000.00) for the
first year.  The base salary shall commence upon TRYCERA receiving an initial
minimum funding amount of Three Hundred Thousand Dollars ($300,000.00) and shall
be payable in equal installments in accordance with TRYCERA’s standard payroll
practices.  Payment or partial payment or accrual of payment shall commence on
“Effective Date” stated above, but only if the initial minimum funding of
$300,000 is received by the Company on or before March 31, 2009.  The Employee’s
annual base salary shall be reviewed no less frequently than quarterly for
increases and bonuses in the discretion of the TRYCERA Compensation Committee
and/or Board, taking into account the compensation level for employees with
similar skills and responsibilities at companies comparable to TRYCERA,
the financial condition of TRYCERA, and the Employee’s value to TRYCERA relative
to other members of the executive management of TRYCERA; provided, however, that
at no time during the term of this Agreement shall the Employee’s base salary be
decreased from the base salary then in effect except as part of an general
program of salary adjustment by TRYCERA applicable to all executive vice
presidents and above.


b.
COMPENSATION FOR ACCEPTING EMPLOYMENT


As a signing bonus for entering into this Agreement, and for any services
rendered, or contributions made, to TRYCERA prior to the Effective Date of this
Agreement, Employee shall receive the following compensation:


(i)
 Stock.  A stock package shall be offered to Employee at the time of closing of
a Reverse Merger/Acquisition of a new business model.  Employee must satisfy all
current outstanding liabilities of TRYCERA before any type of stock package will
be negotiated.


(ii)
No cash signing bonus.


c.
REIMBURSEMENT OF BUSINESS EXPENSES.


TRYCERA shall promptly reimburse the Employee for all reasonable pre-approved
travel, entertainment and other expenses incurred or paid by the Employee in
connection with, or related to, the performance of his duties, responsibilities
or services under this Agreement, upon presentation by the Employee of such
supporting information and documentation as TRYCERA may reasonably request in
accordance with company policy and the requirements of the Internal Revenue
Code.  Specifically, effective at the time of the commencement of the payment of
salary as provided in Section 5(a) above, TRYCERA shall provide an expense
allowance for Employee up to $2,000 per month for personal or small group
entertainment and business lunches or dinners subject to written approval by the
Board.  


6.
TERMINATION OF EMPLOYMENT.


a.
TERMINATION DUE TO DEATH.


The Employee’s employment and this Agreement shall terminate immediately upon
his death.  If the Employee’s employment is terminated due to his death, his
estate or his beneficiaries, as the case may be, shall be entitled to:


(i)
payment of any unpaid portion of his base salary through the date of such
termination;


(ii)
reimbursement for any outstanding reasonable business expenses he incurred in
performing his duties hereunder;


(iii)
the right to elect continuation coverage of insurance benefits to the extent
required by law;


(iv)
full and immediate vesting of any unvested Shares or Options;


 
2

     
/s/ RNV
 
/s/ RAS
Trycera Initials
 
Employee Initials





 
[Missing Graphic Reference]
 

 
 

--------------------------------------------------------------------------------

 

(v)
 any pension survivor benefits that may become due pursuant to any employee
benefit plan or program of Trycera; and


(vi)
payment of any accrued but unpaid benefits, and any other rights, as required by
the terms of any employee benefit plan or program of Trycera, this Agreement, or
any other agreement between Trycera and the Employee.


b.
TERMINATION DUE TO DISABILITY.


Trycera may terminate the Employee’s employment at any time if the Employee
becomes disabled, upon written notice by Trycera to the Employee.  For all
purposes under this Agreement, “Disability” shall mean that the Employee, at the
time the notice is given, has been unable to perform his duties under this
Agreement for a period of not less than ninety (90) days during any 180-day
period as a result of the Employee’s incapacity due to physical or mental
illness.  If the Employee’s employment is terminated due to his disability, he
shall be entitled to:


(i)
payment of any unpaid portion of his base salary through the date of such
termination;


(ii)
reimbursement for any outstanding reasonable business expenses he has incurred
in performing his duties hereunder;


(iii)
the right to elect continuation coverage of insurance benefits to the extent
required by law;


(iv)
full and immediate vesting of any unvested Shares or Options; and


(v)
payment of any accrued but unpaid benefits, and any other rights, as required by
the terms of any employee benefit plan or program of Trycera, this Agreement, or
any other agreement between Trycera and the Employee.


As soon as administratively possible following the Effective Date, Trycera shall
make available to the Employee, and other similarly-situated employees, a
disability benefit plan, paid by Trycera, that provides monthly payments to
Employee equal to at least two thirds (2/3) of the highest monthly base salary
Employee receives pursuant to this Agreement, which payment will continue for as
long as Employee remains disabled.


c.
TERMINATION FOR CAUSE.


Trycera may terminate the Employee’s employment at any time for Cause, provided
that it gives written notice of termination to the Employee as set forth below.
 If the Employee’s employment is terminated for Cause, as defined below, he
shall be entitled to:


(i)
 payment of any unpaid portion of his base salary through the date of such
termination;


(ii)
reimbursement for any outstanding reasonable business expenses he incurred in
performing his duties hereunder;


(iii)
the right to elect continuation coverage of insurance benefits to the extent
required by law; and


(iv)
payment of any accrued but unpaid benefits, and any other rights, as required by
the terms of any employee benefit plan or program of Trycera, this Agreement, or
any other agreement between Trycera and the Employee.


For purposes of this Agreement, a termination for “Cause” shall mean:  (i) the
final conviction of Employee of, or Employee’s plea of guilty or nolo
contendere, to any felony involving moral turpitude, (ii) fraud,
misappropriation or embezzlement by Employee in connection with Employee’s
duties to Trycera, or (iii) Employee’s failure or misconduct in the performance
of his duties to Trycera.


 
3

     
/s/ RNV
 
/s/ RAS
Trycera Initials
 
Employee Initials





 
[Missing Graphic Reference]
 

 
 

--------------------------------------------------------------------------------

 

d.

TERMINATION WITHOUT CAUSE OR CONSTRUCTIVE TERMINATION WITHOUT CAUSE.


Trycera may terminate the Employee’s employment at any time without Cause. If
the Employee’s employment is terminated without Cause, or if there is a
constructive termination without Cause, as defined below, the Employee shall be
entitled to receive from Trycera the following:


(i)
payment of any unpaid portion of his base salary through the date of such
termination;


(ii)
reimbursement for any outstanding reasonable business expenses he incurred in
performing his duties hereunder;


(iii)
the right to elect continuation coverage of insurance benefits to the extent
required by law;


(iv)
payment of any accrued but unpaid benefits, and any other rights, as required by
the terms of any employee benefit plan or program of Trycera, this Agreement, or
any other agreement between Trycera and the Employee;


(v)
a severance benefit in an amount equal to ninety days (90) salary at employees
then current rate, provided that the Company has raised a minimum of $300,000
through the efforts of Employee on or before March 31, 2009.


For purposes of this Agreement, constructive termination without Cause shall
mean a termination of the Employee at his own initiative following the
occurrence, without the Employee’s prior written consent, of one or more of the
following events not on account of Cause:


(1)
the failure of Trycera to obtain an assumption in writing of its obligation to
perform under this Agreement by any successor to all or substantially all of the
assets of Trycera in connection with any merger, consolidation, sale or similar
transaction; or


(2)
any material breach of this Agreement by Trycera.


In the event the Employee is terminated without Cause or there is a constructive
termination without Cause, each party shall provide the other with written
notice not less than thirty (30) days before the effective date of the
termination of employment.


e.
VOLUNTARY TERMINATION.


If the Employee voluntarily terminates his employment on his own initiative for
reasons other than his death, disability, or constructive termination without
Cause, he shall be entitled to:


(i)
payment of any unpaid portion of his base salary through the effective date of
such termination;


(ii)
reimbursement for any outstanding reasonable business expenses he has incurred
in performing his duties hereunder;


(iii)
the right to elect continuation coverage of insurance benefits to the extent
required by law; and


(iv)
payment of any accrued but unpaid benefits, and any other rights, as required by
the terms of any employee benefit plan or program of Trycera, this Agreement, or
any other agreement between Trycera and the Employee.


A voluntary termination under this paragraph shall be effective upon thirty (30)
days’ prior written notice to Trycera unless the parties mutually agree to
extend the effective date.


f.
MUTUAL TERMINATION.


The parties may mutually agree to terminate this Agreement at any time.


 
4

     
/s/ RNV
 
/s/ RAS
Trycera Initials
 
Employee Initials





 
[Missing Graphic Reference]
 

 
 

--------------------------------------------------------------------------------

 

7.
MITIGATION AND OFFSET.


If the Employee’s employment is terminated during the term of this Agreement
pursuant to TRYCERA, the Employee shall be under no duty or obligation to seek
or accept other employment, and no payment or benefits of any kind due him under
this Agreement shall be reduced, suspended or in any way offset by any
subsequent employment.  The obligation of TRYCERA to make the payments provided
for in this Agreement shall not be affected by any circumstance including, by
way of example rather than limitation, any set-off, counterclaim, recoupment,
defense, or other right that TRYCERA may assert, or due to any other employment
or source of income obtained by the Employee.


8.
ENTITLEMENT TO OTHER BENEFITS.


Except as expressly provided herein, this Agreement shall not be construed as
limiting in any way any rights or benefits the Employee, his spouse, dependents
or beneficiaries may have pursuant to any other employee benefits plans or
programs.


9.
CONFIDENTIALITY.


While employed by TRYCERA and thereafter, Employee shall not, directly or
indirectly, use any Confidential Information (as defined below) other than
pursuant to his employment by and for the benefit of TRYCERA or its
subsidiaries, or disclose any Confidential Information to anyone outside of
TRYCERA, whether by private communication, public address, publication or
otherwise, or disclose any Confidential Information to anyone within TRYCERA who
has not been authorized to receive such information, except as directed in
writing by an authorized representative of TRYCERA.  The term “Confidential
Information” as used throughout this Agreement shall mean all trade secrets,
proprietary information, know-how, data, designs, specifications, processes,
customer lists, and other technical or business information (and any tangible
evidence, record, or representation thereof), whether prepared, conceived, or
developed by an employee of TRYCERA (including Employee) or received by TRYCERA
from an outside source, which is in the possession of TRYCERA (whether or not
the property of TRYCERA), which in any way relates to the business of TRYCERA or
its subsidiaries, which is maintained in confidence by TRYCERA, or which might
permit TRYCERA or its customers to obtain a competitive advantage over
competitors who do not have access to such trade secrets, proprietary
information, or other data or information.  Without limiting the generality of
the foregoing, Confidential Information shall include:


(1)
any idea, improvement, invention, innovation, development, technical data,
design, formula, device, pattern, concept, art, method, process, machine,
manufacturing method, composition of matter, computer program, software,
firmware, source code, object code, algorithm, subroutine, object module,
schematic, model, diagram, flow chart, user manual, training or service manual,
product specification, plan for a new or revised product, compilation of
information, or work in process, and any and all revisions and improvements
relating to any of the foregoing (in each case whether or not reduced to
tangible form); and


(2)
the name of any customer or prospective customer, or any other customer or
prospective customer information, any sales plan, marketing material, plan or
survey, business plan or opportunity, product or development plan or
specification, business proposal, financial record, or business record or other
record or information relating to the business of TRYCERA or any customer.


Notwithstanding the foregoing, the term Confidential Information shall not apply
to information which (i) TRYCERA has voluntarily disclosed to the public without
restriction, (ii) has otherwise lawfully entered the public domain, or (iii) the
Employee is required to use or disclose pursuant to an order of law (provided
that employee shall provide notice to TRYCERA of such action).


Employee acknowledges that TRYCERA from time to time has in its possession
information which is claimed by customers and potential business partners or
affiliates to be proprietary and which TRYCERA has agreed to keep confidential.
 Employee agrees that all such information shall be Confidential Information for
purposes of this Agreement.


10.
NON-SOLICITATION, NONCOMPETITION AND CIRCUMVENT.


Effective on the date that his employment with TRYCERA terminates and for a
period of twenty-four (24) months thereafter, the Employee shall not directly
(a) employ or solicit for employment, or assist in any way in solicitation for
employment, any person employed by TRYCERA or any of its subsidiaries or
affiliates then or at any time within the preceding twenty-four (24) months; or
(b) solicit, or assist in any way in the solicitation of business from any of
TRYCERA’s or its affiliates’ clients or prospective clients, either for the
Employee’s own benefit or the benefit of anyone other than TRYCERA, unless the
business being solicited is not competitive with the services or products
provided by TRYCERA or its affiliates.  Clause (b) shall not apply unless the
business being solicited is in a line of business in which TRYCERA was already
engaged or already had under active consideration while the Employee was
employed by TRYCERA or is a natural extension of such a line of business with a
client that was an existing client of TRYCERA during that time.


 
5

     
/s/ RNV
 
/s/ RAS
Trycera Initials
 
Employee Initials





 
[Missing Graphic Reference]
 

 
 

--------------------------------------------------------------------------------

 

During the term of this Agreement and for a period of twenty-four (24) months
following the term hereof, Employee shall not, directly or indirectly, on his
own behalf, or as owner, manager, stockholder, consultant, director, officer, or
employee of any business entity (except as a holder of not more than 1% of the
stock of a publicly held company) participate, directly or indirectly, in any
capacity, in any business that derives more than twenty percent (20%) of its
revenues from services or products which would compete directly with a line of
business in which TRYCERA was already engaged or already had under active
consideration while the Employee was employed by TRYCERA or is a natural
extension of such a line of business with a client that was an existing client
of TRYCERA during that time.


11.
EMPLOYEE REPRESENTATION.


The Employee represents and warrants to TRYCERA that he is not now under any
obligation of a contractual or other nature to any person, business or other
entity that is inconsistent or in conflict with this Agreement or that would
prevent him from performing his obligations under this Agreement.


12.
OWNERSHIP AND ASSIGNMENT OF INTELLECTUAL PROPERTY.


Employee agrees that all originals and all copies of all manuscripts, drawings,
prints, manuals, diagrams, letters, notes, notebooks, reports, models, records,
files, memoranda, plans, sketches and all other documents and materials
containing, representing, evidencing, recording, or constituting any
Confidential Information (as defined in Section 9 above), however and whenever
produced (whether by Employee or others) during the course of his employment
with TRYCERA, shall be the sole property of TRYCERA.


Employee agrees that all Confidential Information and all other discoveries,
inventions, ideas, specifications, designs, concepts, research and other
information, processes, products, methods and improvements, or parts thereof
conceived, developed, or otherwise made by him, alone or jointly with others and
in any way relating to TRYCERA’s present or proposed products, programs or
services or to tasks assigned to him during the course of his employment,
whether or not patentable or subject to copyright protection and whether or not
reduced to tangible form or reduced to practice, during the period of his
employment with TRYCERA, whether or not made during his regular working hours,
and whether or not made on TRYCERA’s premises, and whether or not disclosed by
him to TRYCERA (hereinafter referred to as “Intellectual Property”), together
with all products or services which embody or emulate any Intellectual Property,
shall be the sole property of TRYCERA.


Employee agrees to, and hereby does, assign to TRYCERA all his right, title and
interest throughout the world in and to all Intellectual Property and to
anything tangible, which evidences, incorporates, constitutes, represents or
records any Intellectual Property.  Employee agrees that all Intellectual
Property shall constitute works made for hire under the copyright laws of the
United States and hereby assigns and, to the extent any such assignment cannot
be made at present, Employee hereby agrees to assign to the Company all
copyrights, patents and other proprietary rights Employee may have in any
Intellectual Property, together with the right to file for and/or own wholly
without restriction United States and foreign patents, trademarks, and
copyrights.  Employee agrees to waive, and hereby waives, all moral rights or
proprietary rights in or to any Intellectual Property and, to the extent that
such rights may not be waived, agrees not to assert such rights against the
Company or its licensees, successors, or assigns.


Employee hereby certifies that EXHIBIT A sets forth any and all Confidential
Information and intellectual property that Employee claims as his own or
otherwise intends to exclude from this Agreement because it was developed by him
prior to the date of this Agreement.  Employee understands that after execution
of this Agreement he shall have no right to exclude Confidential Information or
Intellectual Property from this Agreement.


13.
ARBITRATION.


Any dispute or controversy arising under or in connection with this Agreement
shall, if TRYCERA or the Employee so elects, be settled by arbitration, in
accordance with the Commercial Arbitration Rules procedures of the American
Arbitration Association. Arbitration shall occur before a single arbitrator,
provided, however, that if the parties cannot agree on the selection of such
arbitrator within thirty (30) days after the matter is referred to arbitration,
each party shall select one arbitrator and those arbitrators shall jointly
designate a third arbitrator to comprise a panel of three arbitrators.  The
decision of the arbitrator shall be rendered in writing, shall be final, and may
be entered as a judgment in any court in the State of Utah.  TRYCERA and the
Employee each irrevocably consent to the jurisdiction of the federal and state
courts located in State of Utah for this purpose.  The arbitrator shall be
authorized to allocate the costs of arbitration between the parties.
 Notwithstanding the foregoing, TRYCERA, in its sole discretion, may bring an
action in any court of competent jurisdiction to seek injunctive relief in order
to avoid irreparable harm and such other relief as TRYCERA shall elect to
enforce the Employee’s covenants in Sections 9, 10, and 12 hereof.


 
6

     
/s/ RNV
 
/s/ RAS
Trycera Initials
 
Employee Initials





 
[Missing Graphic Reference]
 

 
 

--------------------------------------------------------------------------------

 

14.
LEGAL EXPENSES.


Except as provided in Section 13 hereof, if any legal action or other proceeding
is brought for the enforcement of this Agreement, or because of an alleged
dispute, breach, default, or misrepresentation in connection with any of the
provisions of this Agreement, the successful or prevailing party or parties will
be entitled to recover reasonable attorneys’ fees and other costs incurred in
that action or proceeding, in addition to any other relief to which it or they
may be entitled.


15.
INDEMNIFICATION.


TRYCERA agrees that if the Employee is made a party, or is threatened to be made
a party, to any action, suit or proceeding, whether civil, criminal,
administrative, or investigative (a “Proceeding”), by reason of the fact that he
is or was a director, officer or employee or TRYCERA, or is or was serving at
the request of TRYCERA as a director, officer, member, employee or agent of
another corporation, partnership, limited liability company, joint venture,
trust or other enterprise, including service with respect to employee benefit
plans, whether or not the basis of such Proceeding is the Employee’s alleged
action in an official capacity while serving as a director, officer, member,
employee or agent, the Employee shall be Indemnified and held harmless
by TRYCERA to the fullest extent permitted or authorized by TRYCERA’s articles
of incorporation and bylaws.  To the extent consistent with the foregoing, this
obligation to indemnify the Employee and hold him harmless shall continue even
if he has ceased to be a director, officer, member, employee or agent of TRYCERA
or other such entity described above, and shall inure to the benefit of the
Employee’s heirs, executors and administrators.  TRYCERA shall advance to the
Employee all reasonable costs and expenses incurred by him in connection with a
Proceeding within twenty (20) days after receipt by TRYCERA of a written request
for such advance.  Such request shall include an undertaking by the Employee to
repay the amount of such advance if it shall ultimately be determined that the
Employee is not entitled to be indemnified against such costs and expenses.


Neither the failure of TRYCERA (including its Board, independent legal counsel
or stockholders) to have made a determination before such Proceeding concerning
payment of amounts claimed by the Employee under the paragraph above that
indemnification of the Employee is proper because he has met the applicable
standards of conduct, nor a determination by TRYCERA (including its Board,
independent legal counsel or stockholders) that the Employee has not met such
applicable standards of conduct, shall create a presumption that the Employee
has not met the applicable standards of conduct.


Employee understands and acknowledges that TRYCERA may be required in the future
to undertake with the Securities and Exchange Commission to submit in certain
circumstances the question of indemnification to a court for a determination of
TRYCERA’s right under public policy to indemnify Employee.


16.
ASSIGNABILITY AND BINDING NATURE.


This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors, heirs (in the case of the Employee) and assigns.
 No rights or obligations may be assigned or transferred by TRYCERA except that
such rights or obligations may be assigned or transferred pursuant to a merger
or consolidation in which TRYCERA is not the continuing entity, or the sale or
liquidation of all or substantially all of the assets of TRYCERA, provided that
the assignee or transferee is the successor to all or substantially all of the
assets of TRYCERA and such assignee or transferee assumes the liabilities,
obligations, and duties of TRYCERA, as contained in this Agreement, either
contractually or as a matter of law.  TRYCERA further agrees, that in the event
of a sale of assets or liquidation as described in the foregoing sentence, it
shall take whatever action it is legally entitled to take in order to Cause the
assignee or transferee to expressly assume the liabilities, obligations, and
duties of TRYCERA under this Agreement.  Notwithstanding any such assignment,
TRYCERA shall not be relieved from liability under this Agreement. No rights or
obligations of the Employee under this Agreement may be assigned or transferred
by the Employee other than his right to receive compensation and benefits,
provided such assignment or transfer is otherwise permitted by law.


17.
NOTICES.


All notices required or permitted hereunder shall be in writing and shall be
deemed effective: (1) upon personal delivery; (2) upon deposit with the United
States Postal Service, by registered or certified mail, postage prepaid; or (3)
in the case of delivery by nationally recognized overnight delivery service,
when received, addressed as follows:


 
7

     
/s/ RNV
 
/s/ RAS
Trycera Initials
 
Employee Initials





 
[Missing Graphic Reference]
 

 
 

--------------------------------------------------------------------------------

 

If to TRYCERA:


Trycera Financial, Inc.
1656 Reunion Avenue
Suite 250
South Jordan, UT 84095
Attn:  Ronald N. Vance, President


If to the Employee:


Ray A. Smith
PO Box 2363
Pasadena, CA 91102


or to such other address or addresses as either party shall designate to the
other in writing from time to time by like notice.


18.
AMENDMENT.


This agreement may be amended or modified only by a written instrument executed
by both TRYCERA and the Employee.


19.
PRONOUNS.


Whenever the context might require, any pronouns used herein shall include the
corresponding masculine, feminine or neuter forms, and the singular forms of
nouns and pronouns shall include the plural, and vice versa.


20.
CAPTIONS.


The captions appearing herein are for convenience of reference only and in no
way define, limit or affect the scope or substance of any section hereof.


21.
TIME.


All references herein to periods of days are to calendar days, unless expressly
provided otherwise.  Where the time period specified herein would end on a
weekend or holiday, the time period shall be deemed to end on the next business
day.


22.
ENTIRE AGREEMENT.


This Agreement constitutes the entire agreement between TRYCERA and the Employee
and supersedes all prior agreements and understandings, whether written or oral
relating to the subject matter hereof.


23.
SEVERABILITY.


In case any TRYCERA hereof shall be held by a court or arbitrator with
jurisdiction over TRYCERA or the Employee to be invalid, illegal, or otherwise
unenforceable, such TRYCERA shall be restated to reflect as nearly as possible
the original intentions of TRYCERA and the Employee in accordance with
applicable law, and the validity, legality, and enforceability of the remaining
TRYCERA’s shall in not way be affected or impaired thereby.


24.
WAIVER.


No delays or omission by TRYCERA or the Employee in exercising any right
hereunder shall operate as a waiver of that or any other right.  A waiver or
consent given by TRYCERA or the Employee or any one occasion shall be effective
only in that instance and shall not be construed as a bar or waiver of any right
on any other occasion.


25.
GOVERNING LAW.


This Agreement and the rights and duties of the parties hereto shall be
construed and determined in accordance with the laws of the State of Utah
(without giving effect to any choice or conflict of law provisions), and any and
all actions to enforce the provisions of this Agreement shall be brought in a
court of competent jurisdiction in Salt Lake County, the State of Utah and in no
other place.


 
8

     
/s/ RNV
 
/s/ RAS
Trycera Initials
 
Employee Initials





 
[Missing Graphic Reference]
 

 
 

--------------------------------------------------------------------------------

 

26.
SUCCESSORS AND ASSIGNS.


This Agreement shall be binding upon and inure to the benefit of both TRYCERA
and the Employee and their respective successors and assigns, including any
entity with which or into which TRYCERA might be merged or that might succeed to
its assets or business or any entity to which TRYCERA might assign its rights
and obligations hereunder; provided, however, that the obligations of the
Employee are personal and shall not be assigned or delegated by him.


27.
WITHHOLDING.


TRYCERA may make any appropriate arrangements to deduct from all benefits
provided hereunder any taxes reasonably determined to be required to be withheld
by any government or government agency.  The Employee shall bear all taxes on
benefits provided hereunder to the extent that no taxes are withheld,
irrespective of whether withholding is required.


28.
COUNTERPARTS.


This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.


29.
FULL KNOWLEDGE.


By their signatures, the parties acknowledge that they have carefully read and
fully understand the terms and conditions of this Agreement, that each party has
had the benefit of separate counsel, or has been advised to obtain separate
counsel, and that each party has freely agreed to be bound by the terms and
conditions of this Agreement.


IN WITNESS WHEREOF, TRYCERA and the Employee have executed this Agreement
effective as of the day and year first written above.


TRYCERA:
Trycera Financial, Inc.


Date:  February 6, 2009
By:  /s/ Ronald N. Vance            
Ronald N. Vance, President




EMPLOYEE:
                                                                                    
Date:  February 6, 2009
/s/ Ray A. Smith                           
Ray A. Smith


 
9

     
/s/ RNV
 
/s/ RAS
Trycera Initials
 
Employee Initials






 
 

--------------------------------------------------------------------------------

 
